Citation Nr: 1708117	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By a January 2015 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the January 2015 decision and remanded the case to the Board for further proceedings consistent with the Joint Motion for Remand (JMR).  The JMR determined that the Board erred in not considering tinnitus as a chronic disease under 38 C.F.R. § 3.309(a) as required by Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In January 2016, the Board remanded the case for an additional medical opinion and consideration of the evidence regarding the Veteran's claim for tinnitus, in accordance with the JMR instructions.  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to his in-service noise exposure.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting entitlement to service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran contends that he has experienced tinnitus in both ears since service.  In a June 2009 Notice of Disagreement to a separate claim for service connection for hearing loss, the Veteran stated that while in service, he was exposed to acoustic trauma as a result of his participation in and daily proximity to his unit's firing of artillery.  He reported that he often experienced ringing and buzzing in his ears, that he experienced a constant ringing in his ears when he left Vietnam, and that the high-pitched ringing has continued since then.  

Laws and Regulations

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza, 7 Vet. App. 498.  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d) (2016).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b);  see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005);  Layno, at 469-70.  A veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno.  Furthermore, a veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question.

The Veteran's service medical records do not document any findings related to complaints, treatment or diagnoses of tinnitus.  Upon examination for separation in August 1969, the Veteran reported no history of complaints of tinnitus, and the examination was negative for any findings of tinnitus.

Private treatment records following the Veteran's discharge from service and prior to 2010 show no complaints, diagnosis or treatment for tinnitus.  In fact, private treatment records dating from August 2006, October 2007, October 2008 for diabetes treatment at St. John's, show that the Veteran denied "ringing ears" or "tinnitus" repeatedly on questionnaires and during examinations, and that there is no evidence in the record showing where the Veteran reported experiencing ringing in his ears or tinnitus.

In December 2008, the Veteran underwent a VA audiology consultation to address complaints of hearing loss.  Bilateral sensorineural hearing loss of combined types was diagnosed, and hearing aids were fitted and ordered.  At the December 2008 examination, the Veteran denied experiencing tinnitus.  

The record contains a memo from a VA Military Records Specialist, dated December 2009, confirming that based on the Veteran's unit history, the Veteran was likely exposed to acoustic trauma under these circumstances.  In the memo, the VA conceded in-service exposure to acoustic trauma.

At a January 2010 VA Compensation and Pension audiological examination, the Veteran reported trouble hearing high-frequency sounds, trouble with background noise, and constant high-pitched continuous ringing in the ears.  A diagnosis of tinnitus was recorded  The Veteran's reported service in an artillery company was noted.  In providing a history, the Veteran reported first noticing the problem, "when I left the service and working at Kraft."  The Veteran reported post-service employment history including work for Kraft in cheese production, electronic sales, insurance sales, direct marketing TV production, and insurance adjusting.  Recreational noise exposure was reported as limited to use of gas-powered lawn equipment.  The VA audiologist noted that the Veteran's private medical records showed that he was taking at least one medication for which tinnitus is listed as a possible side effect.  There was no mention of the December 2009 VA memorandum regarding in-service noise exposure.  No etiological opinion was provided.

In April 2010, VA sought an audiological medical opinion to consider the Veteran's entire medical history with regard to tinnitus, to include in-service acoustic trauma, post-service acoustic trauma, family history of hearing loss, use of ototoxic medications, or some other cause.  The examiner noted that both the Veteran's service treatment records and private treatment records were negative for tinnitus, that the Veteran had denied tinnitus on examination in 2008, and that the Veteran's recent treatment records showed prescriptions for ototoxic medications.  Notably, the VA report did not refer to the December 2009 VA memorandum conceding exposure to acoustic trauma in service.

The VA examiner opined in the April 2010 report that the Veteran's bilateral tinnitus was less likely as not caused by or a result of his military noise exposure.  The opinion attributed changes in audiogram results dating from discharge and audiogram results dated January 2010, to post-service noise exposure.  The VA examiner reported that she could not form an opinion as to causation of tinnitus without resort to speculation, as the evidence of record did not substantiate a finding of an etiological connection to service.   

Pursuant to the JMR and Board remand of January 2016, the RO obtained a VA audiological medical opinion, dated May 2016.  Therein, the VA examiner opined that "tinnitus [is] less likely as not (less than 50% probability) began in or is related to active service."  The examiner noted that there was no record of complaint, diagnosis or treatment for tinnitus in the Veteran's service medical records, and that the first record of a complaint of tinnitus is found in his statement of June 2009, 40 years post-service.  It was also noted that the Veteran's private medical records are silent for complaints, diagnoses or treatment for tinnitus, and that he denied tinnitus when asked on questionnaires dating from October 2007 and October 2008. 

In providing the May 2016 opinion that the Veteran's tinnitus did not begin in service and was not related to service, the VA examiner stated, "[t]here is no evidence in the record that the claimed tinnitus is causally related to noise injury.  Because there is no evidence that hearing loss or significant threshold changes occurred during military service, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative."  

The May 2016 VA opinion did not directly address or consider the Veteran's competent lay statements concerning the incurrence of tinnitus during service, and his continued tinnitus dating from service in Vietnam.  It made no reference to the December 2009 VA memorandum conceding the Veteran's exposure to acoustic trauma during service, and specifically based its conclusion on the absence of such evidence.  

In May 2016, the RO issued a Supplemental Statement of the Case continuing the denial of the Veteran's claim for service connection for tinnitus.

The April 2010 and May 2016 VA audiological opinions each opined that the Veteran's tinnitus was not etiologically related to service.  However, the Board finds that these opinions are of marginal probative value when assessing the merits of the Veteran's claim for service connection for tinnitus.  Specifically, both opinions were inadequate as they did not provide sufficiently detailed rationales for their findings, and omitted discussion of evidence favorable to the Veteran's contentions.  They did not adequately address the Veteran's lay statements regarding observable symptomatology sufficient to support a claim for service connection, and they omitted relevant evidence regarding the incurrence of an in-service acoustic trauma.   

The April 2010 VA opinion summarily attributed changes in audiogram results following discharge to post-service noise exposure, but failed to substantiate the conclusion with findings of specific acoustic trauma.  In fact, the record does not contain any evidence showing that the Veteran's post-service employment would have exposed him to significant noise exposure, and the Veteran supplied a statement in his July 2013 Form 9, in which he expressly denied exposure to industrial noise.  The VA opinion also failed to address the Veteran's lay statements regarding his continuously experiencing tinnitus since service.  

The May 2016 VA opinion stated that without "an objectively verifiable noise injury, the associate between claimed tinnitus and noise exposure is speculative."  However, the record contains documentary evidence provided by a VA Military Records Specialist, dated December 2009, specifically verifying and conceding the Veteran's exposure to acoustic trauma in service.  In addition, the VA opinion did not specifically address the Veteran's contentions that he had experienced tinnitus continuously since service.  Therefore, it would appear that the May 2016 VA opinion was not based on an adequate review of the relevant evidence of record, or the Veteran's lay statements, which the Board notes in cases regarding tinnitus, are entitled to additional consideration.  See Layno 6 Vet. App. 465.  

Notwithstanding the contradictory evidence provided by the Veteran's statements and his private and VA treatment records showing that he denied tinnitus, which call into question the reliability of the Veteran's contentions of continuity of symptomatology of tinnitus, the Board finds that medical and lay evidence for and against the claim are at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107 (b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for bilateral tinnitus is granted.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


